Citation Nr: 1133256	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-22 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left leg scar.

2.  Entitlement to an initial rating in excess of 10 percent for a left occiput scar from May 14, 1990.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and March 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In January 2009, the Veteran testified at a video hearing before the undersigned.  In October 2010, the Board remanded the above two issues for further development.

The October 2010 Board remand referred to the agency of original (AOJ) jurisdiction for appropriate action a claim for a total rating based on individual unemployability (TDIU).  However, the post-remand record does not show that any action was thereafter taken by the AOJ as to the TDIU claim.  Therefore, the Board once again refers the TDIU claim to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In a September 2007 decision, the Board denied the Veteran's claim of service connection for a left lower extremity disorder including a scar. 

2.  Evidence received since the September 2007 Board decision is cumulative of that previously of record.

3.  The preponderance of the competent and credible evidence of record is against finding that the Veteran's left occiput scar is severely disfiguring at any time during the pendency of the appeal. 
4.  The preponderance of the competent and credible evidence of record is against finding that the Veteran's left occiput scar is manifested by visible or palpable tissue loss; gross distortion or asymmetry of one feature or paired set of features; or at least two characteristics of disfigurement at any time from July 31, 2002.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for a left leg scar.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2010).

2.  The Veteran does not meet the criteria for a rating greater than 10 percent for his left occiput scar at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7804 (1991); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7804 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to applications to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the application to reopen, the Board finds that letters dated in December 2007, October 2010, and December 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra, and notice of the reason for the prior denial of the claim as required by the Court in Kent, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the March 2008 rating decision, the Board finds that providing him with this notice in the above letters followed by a readjudication of the claim in the March 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The Board also finds that the October 2010 and December 2010 letters as well as the January 2011 and March 2011 supplemental statements of the case fully complied with the Board's October 2010 remand directives regarding the Veteran being provided notice of Kent, supra, and the laws and regulations governing claims to reopen.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

As to the rating claim, the Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his scar.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient (i.e., the May 2006 letter provided to the Veteran prior to the March 2007 rating decision), VA's duty to notify in this case has been satisfied.  

Moreover, the Board finds that even if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) notice and failed to do so, that this notice problem is harmless error because the claimant was thereafter provided adequate notice in October 2010 and December 2010 VCAA letters, followed by the readjudication of the claim in the March 2011 supplemental statement of the case, and this readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield, supra.  

As to all of the issues on appeal, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, statements of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's records from the Social Security Administration (SSA) as well as from the Chicago and Milwaukee VA Medical Centers.  Moreover, in substantial compliance with the Board's October 2010 remand directives, the AMC obtained and associated with the record copies of the missing photographs from the Veteran's June 2008 VA examination.  See Stegall, supra; D'Aries, supra; Dyment, supra.

As to the claim to reopen, VA's statutory duty to assist a claimant in the development of a previously finally denied claim by providing his with a VA examination does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required with respect to the claim.  

As to the rating claim, the Board notes that the Veteran without good cause failed show for the post-remand VA examination scheduled for him in December 2010.  Moreover, a review of the record on appeal reveals that the October 2010 notice of that VA examination was mailed to the Veteran's last address of record as listed on a March 2008 statement in support of claim.  Therefore, the Board finds that even though the rating claim was remanded, in part, to provide the Veteran with a new VA examination, a remand to schedule him for another examination is not required.  See 38 C.F.R. § 3.655(b) (2010); Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence"); Hyson v. Brown, 5 Vet. App. 262 (1993) (holding that while the VA does have a duty to assist the veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the veteran to keep the VA apprised of their whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.).  In these circumstances, the Board will have to rate his disability based on the VA examinations and treatment records already found in the claims file.  Id.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Claim to Reopen

The Veteran and his representative contend that the claimant's left leg scar was caused by being struck by a dolly that was moving an aircraft while he was serving on an aircraft carrier while on active duty.  It is also requested that the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the September 2007 Board decision that most recently denied service connected for a left leg disorder, including any residual scar, in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002) 38 C.F.R. § 3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the September 2007 Board decision denied the claim for service connection for a left lower extremity disorder including a scar because the record was negative for evidence that the Veteran sought treatment for an injury to the left lower extremity while on active duty and there was no showing that the left lower extremity disorders, including a scar, seen for the first time many decades after his separation from military service, were related to his military service. 

The Board notes that since the September 2007 Board decision denied the Veteran's claim for service connection, VA has received medical records as well as written statements in support of the claim from the claimant and his representative and personal hearing testimony.  

As to the medical evidence, it shows the Veteran's continued post-service complaints and/or treatment for left leg and/or left knee pain and lost motion as well as documentation of the left leg scar.  However, the records do not show in-service treatment for a left leg injury that resulted in a scar, demonstrate continuity of symptomatology for the post-service left leg scar, or include a medical opinion linking the post-service left leg scar to the Veteran military service including his claim regarding having his leg cut when he was struck by a dolly moving an aircraft while on board an aircraft carrier.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, after a review of the record on appeal and an examination of the claimant, the June 2008 VA examiner opined that the Veteran's left leg scar was related to a post-service injury in 1989 and not to his military service because service treatment records are negative for a left leg injury.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (holding that evidence unfavorable to the veteran's case may not "trigger a reopening" of the claim).  

Therefore, the Board finds that this additional evidence does not relate to an unestablished fact necessary to substantiate the claim because it does not show that the Veteran's current left leg scar is due to his military service.  For this reason, this evidence is not new and material as it is cumulative of evidence previously considered.  38 C.F.R. § 3.156(a).

As to the written statements from the Veteran and his representative and the personal hearing testimony, these statements and testimony amount to nothing more than their continued claims that the claimant has a left leg scar due to an injury he sustained when he was struck by a dolly moving an aircraft while serving on an aircraft carrier while on active duty.  These claims were, in substance, before VA when the Board denied the claim in September 2007.  Then, as now, lay persons not trained in the field of medicine, to include the Veteran and his representative are not competent to offer an opinion regarding such medical questions as to whether the claimant has a disability due to military service because such an opinion requires medical training which they do not have.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Therefore, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran and his representative continue to claim that the appellant has a left leg scar due to an injury he sustained while on active duty is not new evidence within the context of 38 C.F.R. § 3.156(a).  

Without new and material evidence the claim may not be reopened.  Therefore, the benefit sought on appeal is denied.  Because the claimant has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Rating Claim

The Veteran and his representative contend that the left occiput scar is more severe than rated.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, in cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The March 2007 decision granted service connection for a left occiput scar and rated it as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective from May 14, 1990.

However, since May 14, 1990, there have been a number of changes in the criteria for rating scars under 38 C.F.R. § 4.118.  Specifically, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, which had remained unchanged since 1990 (see 38 C.F.R. § 4.118 (1990)), were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in 1990.  Therefore, only the earlier and 2002 schedular criteria are applicable.  

The supplemental statements of the case dated in March 2011 notified the Veteran of all the applicable rating criteria.  Accordingly, adjudication of his claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

However, given the change in law, while VA may consider the criteria in effect at the time of filing for the entire appeals period, it may only consider the amended criteria (revised in 2002) from July 31, 2002 (i.e., the effective date of the change in law).  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Initially, the Board finds notes that the rating for the Veteran's scar meets the maximum rating possible under Diagnostic Code 7803 and Diagnostic Code 7804.  See 38 C.F.R. § 4.118 (1991); 38 C.F.R. § 4.118 (2003).  The Board also notes that the scar does not limit in anyway the motion of the jaw and therefore Diagnostic Code 7805 is not for application.  Id.  Therefore, the Board finds that the Veteran will only be entitled to a higher initial rating if he meets the criteria for an increased rating under Diagnostic Code 7800.  Id; Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992); Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.")  

38 C.F.R. § 4.118, Diagnostic Code 7800 (1991) provided, as to scars of the head, face, or neck, a 10 percent rating if moderately disfiguring; a 30 percent rating if severely disfiguring (especially that which produces a marked and unsightly deformity of eyelids, lips, or auricles); and a 50 percent rating if complete, exceptionally repugnant deformity of one side of the face, or marked, or repugnant bilateral disfigurement.

Effective July 31, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7800 (2003) provided, as to scars of the head, face, or neck, a 10 percent rating for one characteristic of disfigurement.  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq.  cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).

The Facts

At the March 2007 VA examination, the Veteran had a 1.25 inch scar in the left occiput that was tender to palpation.  It was opined that the scar was very superficial, well-healed, and of similar color and constancy of the surrounding tissue.  It was also opined that the Veteran did not have any significant skull depression underneath the scar. 

At the subsequent June 2008 VA examination, it was noted that the Veteran had a 4.0 cm long by 0.2 cm wide left occiput scar with no pain, adherence to underlying tissue, smooth skin around the scar, and normal hair growth as well as no inflammation, edema, or keloid formation.  It was also opined that the scar was stable, not elevated or depressed, and was superficial and not deep.  However, it was opined that the color of the scar was lighter and hypopigmented when compared with the Veteran's normal skin tone.  

While treatment records on several occasions since 1990 noted the Veteran's left occiput scar, nothing in these records shows his adverse symptomatology worse than was reported at the above VA examinations.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In summary, the Board notes that that from May 14, 1990, the adverse symptomatology associated with the Veteran's service connected left occiput scar is limited to it being tender to palpation, lighter and hypopigmented when compared with his normal skin tone, and it being 4.0 cm long by 0.2 cm wide.   

From May 14, 1990

As to a higher evaluation from May 14, 1990, under 38 C.F.R. § 4.118, Diagnostic Code 7800 (1991), the Board notes that the record on appeal is significant for what it does not show as opposed to what it shows.  Specifically, nothing in the record shows that scar causing marked and unsightly deformity of eyelids, lips, or auricles.  Moreover, no healthcare professional has ever characterized the Veteran's scar as "severely disfiguring" and the Board does not find that either the photographs of the scar found in the record or the description of the scar provided by the VA examiners shows that the scar is "severely disfiguring."  

Therefore, the Board finds that the Veteran's left occiput scar is not severely disfiguring.  Accordingly, a higher evaluation is not warranted under 38 C.F.R. § 4.118, Diagnostic Code 7800 (1991).  This is true from May 14, 1990, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

From July 31, 2002

As to a higher evaluation from July 31, 2002, under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2003), the Board notes that nothing in the record shows that scar causing visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features such as the eyes or eyelids.  

Moreover, while the record shows that scar is hypopigmented when compared with the Veteran's normal skin tone, nothing in the record shows that this pigmentation is in an area exceeding six square inches.  

Furthermore, the record is negative for any evidence that the scar is 5 or more inches in length; at least one-quarter inch wide at widest part; the surface contour of scar is elevated or depressed on palpation; the scar is adherent to underlying tissue; the skin texture in the area around the scar is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; the Veteran has soft tissue missing in an area exceeding six square inches; or that his skin in the area around the scar is indurated and inflexible in an area exceeding six square inches.  In fact, the June 2008 VA examiner specifically opined that his scar did not have most of this adverse symptomatology.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  

Therefore, nothing in the record on appeal shows that the Veteran's scar has at least two characteristic of disfigurement.  38 C.F.R. § 4.118.  Accordingly, the Board finds that a higher evaluation is not warranted for the Veteran's left occiput scar under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).  This is true from July 31, 2002, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Conclusion

As to the Veteran's and his representative's claims that his disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left occiput scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, the record does not show that his service connected left occiput scar, acting alone, caused frequent lost time from work or has required frequent hospitalizations.  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected left occiput scar causes impairment with employment over and above that which is contemplated in the assigned schedular ratings. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching the above conclusions, the Board has also not overlooked the Veteran's and his representative's written statements to the RO and the claimant's statements to his examiners.  Moreover, the Board finds that the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see - such as the size and shape of a scar.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, the Board finds more competent and credible the opinions by the experts at the VA examinations and in the treatment records discussed above regarding the severity of his scar than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen a claim of entitlement to service connection for a left leg scar is denied.

A rating in excess of 10 percent for a left occiput scar is denied at all times from May 14, 1990, onward.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


